Opinion issued November 17, 2015




                                       In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00944-CR
                              NO. 01-13-00945-CR1
                            ———————————
                       GABRIEL PALACIOS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                     On Appeal from 338th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1360054 & 1360055


                          MEMORANDUM OPINION

      A jury convicted appellant, Gabriel Palacios, of the first-degree felony

offense of aggravated sexual assault of a child under the age of fourteen, and of the

1
      Appellate cause no. 01-13-00944-CR; trial court cause no. 1360054.
      Appellate cause no. 01-13-00945-CR; trial court cause no. 1360055.
second-degree felony offense of indecency with a child by touching, with the

separately-indicted cases consolidated for trial.     See TEX. PENAL CODE ANN.

§§21.11(a)(1), (c), (d), 22.021(a)(1)(B)(ii), (a)(2)(B), (e) (West Supp. 2014).

Following a punishment hearing, the trial court assessed appellant’s punishment at

twenty-five years’ confinement for the conviction of aggravated sexual assault of a

child under the age of fourteen, and ten years’ confinement for the conviction of

indecency with a child, to be served concurrently. Both sentences are within the

applicable sentencing ranges. See id. §§ 12.32(a), 12.33(a) (West Supp. 2014).

Appellant timely filed a combined notice of appeal for both cases.

      Appellant’s appointed counsel on appeal has filed a combined motion to

withdraw, along with a combined Anders brief stating that the records present no

reversible error and that, therefore, these appeals are without merit and are

frivolous.   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying this Court with references to the record and

legal authority. See id. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978).             Counsel indicates that she has

thoroughly reviewed the records and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).


                                         2
      Appellant’s counsel has informed us that she has delivered a copy of the

motion to withdraw and Anders brief to appellant and informed him of his right to

file a response after getting access to the records. See In re Schulman, 252 S.W.3d
403, 408 (Tex. Crim. App. 2008). Furthermore, a copy of the records in each

appeal has been sent to appellant for his review to prepare a response. See Kelly v.

State, 436 S.W.3d 313, 322 (Tex. Crim. App. 2014). Appellant has not filed any

response to his counsel’s Anders brief.

      We have independently reviewed the entire records in these combined

appeals, and we conclude that no reversible error exists in the records, that there

are no arguable grounds for review, and that therefore these appeals are frivolous.

See Anders, 386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—

and not counsel—determines, after full examination of proceedings, whether the

appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim.

App. 2009) (reviewing court must determine whether arguable grounds for review

exist); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005); Mitchell,
193 S.W.3d at 155. An appellant may challenge a holding that there are no

arguable grounds for appeal by filing a petition for discretionary review in the

Texas Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 n.6.

      Accordingly, we affirm the judgments of the trial court in both trial court

cause numbers, and grant counsel’s motion to withdraw in both appellate cause


                                          3
numbers.2 Attorney Deborah Summers must immediately send the required notice

and file a copy of that notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c). We dismiss any pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Appointed counsel still has a duty to inform appellant of the result of these appeals
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                            4